I

An unpublis  order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Coun'r
up
NEVADA

Isa) 1947A «15%

IN THE SUPREME COURT OF THE STATE OF NEVADA

WILLIAM B. CASHION TRUST; AND N0: 60925
ANGELA HAYDEN I ASTRUSTEE OF
THE WILLIAM B. CASHION TRUST,

Appellants,

l

L VS. _ ﬁ

\ WILLIAM B. CASHION, . I I

Qw—“w

WILLIAM B. CASHION TRUST; AND

ANGELA HAYDEN, AS TRUSTEE OF
THE WILLIAM B. CASHION TRUST,
Appellants, FE i E 3
VS. I I I
WILLIAM B. CASHION, “UV “3 3m“

i Resgondent. CLeEF‘CF—QK LINDEMAN

I‘ r 51 'PREME COURT
BY

NC). 63139

        

DEPUTY t:

GRDER DI SMI SSIN G APPEALS
Having reviewed the parties“ Camber 10, 2014, stipulation to
dismiss these consolidated appeals, the stipulation iaapproved, and these

appeals are hereby dismissed.
It is so ORDERED.1

 

cc: Hon. J oanna Kishner, District Judge
Hen. Elissa F. Cadjsh
William C. Turner, Settlement Judge
Marquis Aurbach Cofﬁng
Lienel Sawyer & CollinsﬁLas Vegas
Lawis R003 Rothgerber LLPIReno
Eighth District Court Clerk

1111 light of this order: we cunclude that 110 action is necessary as to
attorney Marla J. Hudgens’ October 10, 2014, notice of disassociation of
counsel.

H'EGMD